Title: From George Washington to Bartholomew von Heer, 25 September 1782
From: Washington, George
To: Heer, Bartholomew von


                  
                     
                     Sir.Head Qrs Septr 25th 1782
                  
                  On friday morng next, at 9 oClock AM. you will have the whole of your Corps, with two days Provision ready cooked at the Lt Infantry Camp—the Men need carry no Baggage with them—you will remain there until you receive further Orders from Sir Your Most Obedt Servt.
                  
               